 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KARLIN WATTS,                                    No. 2:17-cv-0852 JAM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    DEPARTMENT OF CORRECTIONS, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is a former state prisoner proceeding pro se and in forma pauperis with a civil

19   rights action under 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights under the

20   Eighth Amendment. The matter was referred to a United States Magistrate Judge pursuant to 28

21   U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On October 3, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on all parties and which contained notice to all parties that any objections to

24   the findings and recommendations were to be filed within fourteen days. (ECF No. 47.) Neither

25   party has filed objections to the findings and recommendations.

26          Although it appears from the file that plaintiff’s copy of the findings and

27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

28   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
                                                       1
 1   of documents at the record address of the party is fully effective.
 2          The court has reviewed the file and finds the findings and recommendations to be
 3   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 4   ORDERED that:
 5          1. The findings and recommendations filed October 3, 2019, are adopted in full;
 6          2. Defendants’ motion to dismiss (ECF No. 45) is granted; and
 7          3. This action is dismissed without prejudice.
 8
     DATED: November 14, 2019
 9
                                                   /s/ John A. Mendez____________          _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
